Citation Nr: 0920274	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from May 1943 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In May 2009, the Board granted the appellant's motion to 
advance his case on the docket based on his age.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's 
current bilateral hearing loss had its inception during 
active service as a result of his exposure to acoustic trauma 
during combat.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The appellant's service treatment records are negative for 
complaints or findings of tinnitus or hearing loss.  At his 
December 1945 military separation medical examination, the 
appellant's hearing acuity was 15/15 on whispered voice 
testing.  

The appellant's service personnel records show that he served 
in the artillery as a field lineman.  He participated in 
numerous battles and campaigns, including Normandy, Northern 
France, Ardennes, and Rhineland.  

In September 2005, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
hearing loss and tinnitus, which he indicated had been 
present since service.  

In an October 2005 statement, the appellant indicated that he 
had served with the 79th Infantry Division Headquarters 
Battalion of the 310th Field Artillery Battalion.  He 
indicated that during the Normandy campaign, the 79th was in 
the forefront of the fiercest fighting.  He recalled that the 
incessant firing of their Howitzers, plus the incoming shells 
from the German army resulted in significant noise levels.  
After the Normandy, the appellant recalled that his unit was 
subject to bombing and strafing on numerous occasions by the 
German Luftwaffe.  He recalled that there were times that he 
suffered from temporary hearing impairment for short times.  
The appellant indicated that it was his belief that his 
exposure to high noise levels during service caused his 
current impaired hearing.  

In support of his claim, the appellant submitted the results 
of a January 2005 audiometric test showing decreased hearing 
acuity, bilaterally.   

The RO thereafter obtained VA clinical records showing that 
in September 2005, the appellant requested an audiology 
consultation to obtain hearing aids.  In October 2005, the 
appellant was examined in the VA hearing clinic.  On 
examination, he reported a history of combat noise exposure.  
He indicated that after his separation from service, he had 
worked as a salesman for 40 years.  Audiometric testing 
showed mixed hearing loss in the right ear and sensorineural 
hearing loss in the left ear.  

In connection with his claim, the appellant underwent VA 
medical examination in February 2006.  The appellant reported 
decreased hearing acuity as well as constant bilateral 
tinnitus, left greater than right.  The appellant indicated 
that he first noticed his tinnitus about the time he left the 
military.  The examiner noted that the appellant had a 
history of high risk noise exposure during combat.  He noted 
that there were no other sources of high risk noise exposure, 
nor were there non-noise related risk factors present, such 
as infection, head trauma or ototoxic drugs.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
45
60
55
LEFT
25
35
45
50
45

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and of 86 percent correct in 
the left ear.  In reviewing the claims folder, the examiner 
noted that the only hearing tests conducted during the 
appellant's service were whispered voice tests, which were 
not valid for assessing noise induced hearing loss.  He noted 
that the appellant's current audiogram, however, was 
consistent with noise exposure, although a "middle ear 
condition" was also present on the right.  Although the 
examiner's opinion is not entirely clear, he appears to have 
concluded that the appellant's hearing loss had its inception 
during service and has increased with age.  Specifically, the 
examiner noted that given the appellant's combat noise 
exposure, "the early signs of a noise related condition are 
reasonable to expect" at the time of his separation from 
service.  However, the examiner also noted that the 
appellant's hearing acuity had likely decreased since that 
time due to the "normal effects of aging."  The examiner 
indicated that more likely than not, the appellant's auditory 
acuity at the time of his separation from service was 
significantly better than it was today, as he would not have 
been successful in his long sales career with his current 
level of hearing acuity.  For these reasons, he indicated 
that the appellant's "claim for hearing loss is not 
supported."  On the other hand, the examiner concluded that 
the appellant's "claim for tinnitus has a greater basis as 
the military related noise exposure would give rise to a high 
frequency impairment which would allow him to communicate 
affectively [sic] in quiet and conduct business 
successfully."  

Based on the examiner's opinion, in a February 2006 rating 
decision, the RO granted service connection for tinnitus and 
denied service connection for hearing loss.  The appellant 
has appealed the denial of service connection for hearing 
loss.  He argues that the examiner's opinion seems to be 
contradictory.  He correctly notes that the examiner concedes 
significant in-service noise exposure and concludes that the 
appellant currently has noise-induced hearing loss.  Although 
the examiner notes that hearing loss is due to the normal 
effects of aging, the appellant notes that "not all elderly 
have hearing loss."  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for bilateral hearing 
loss.  He argues that such disability is causally related to 
his exposure to significant acoustic trauma during combat.

Because the appellant's service treatment records are 
negative for a diagnosis of hearing loss, and because the 
record on appeal contains no evidence showing that hearing 
loss was diagnosed in the first post-service year, the Board 
is unable to conclude based on such evidence that the 
appellant's bilateral hearing loss disability was present 
during active service or manifest to a compensable degree 
within the first post-service year.  38 C.F.R. § 3.303, 
3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 158 (service 
connection for hearing loss may be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service).  

In this case, in February 2006, a VA examiner indicated that 
it was his opinion that the appellant has noise-induced 
hearing loss, at least some of which had its inception during 
active service as a result of exposure to combat noise.  
Although the examiner further indicated that the bilateral 
hearing loss present at the appellant's service separation 
was subsequently aggravated by the normal effects of aging, 
he did not quantify what portion was due to service and what 
portion was due to aging.  As a result, reasonable doubt must 
be resolved in the appellant's favor.  Cf. Mittleider v. 
West, 11 Vet.  App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected disability and a 
nonservice-connected condition, reasonable doubt must be 
resolved in the appellant's favor and the symptoms in 
question attributed to the service-connected disability).  

The Board further observes that there is no other medical 
evidence of record addressing the etiology of the appellant's 
hearing loss or otherwise attributing it to a nonservice-
related cause.  Given the evidence of significant in-service 
combat noise exposure, the appellant's competent and credible 
statements of hearing loss since service, and the medical 
opinion discussed above, the Board finds that the record on 
appeal is at least in equipoise as to whether the appellant's 
current hearing loss is causally related to his active 
service.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given  
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is in equipoise and therefore sufficient to award 
service connection for bilateral hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


